                           United States District Court
                                     for the
                           Southern District of Florida

Guy Attia, Plaintiff,                  )
                                       )
v.                                     )
                                       ) Civil Action No. 18-24065-Civ-Scola
Wright National Flood Insurance        )
Company, Defendant.                    )

                        Order Granting Motion to Dismiss

       Plaintiff Guy Attia complains that Defendant Wright National Flood
Insurance Company breached the parties’ insurance contract by failing to
properly adjust Attia’s claim for real property damage incurred as a result of
Hurricane Irma in September 2017. In his complaint, in addition to seeking
compensation for the damage to his property, Attia also seeks to recover “for
damages, plus interest, court costs and reasonable attorney’s fees pursuant to
Section 627.428, Florida Statutes.” (Compl., ECF No. 1-1, 6.) Wright argues
Attia’s request for any recovery under state law should be dismissed from
Attia’s complaint because such damages are preempted and barred by federal
statutory, regulatory, and common law. Wright also maintains Attia’s claim for
interest is also barred by the “no-interest” rule. Attia has not responded to
Wright’s motion and the time to do so has long since passed. For the following
reasons, the Court grants Wright’s motion (ECF No. 4.)

     1. Background
      Wright, while acting in its capacity as a Write-Your-Own Program
insurance carrier, under the National Flood Insurance Program, issued a flood
policy to Attia on his home located at 11420 North Bayshore Drive in North
Miami. Attia says his property sustained a covered loss, on September 10,
2017, as a result of Hurricane Irma. Although Wright acknowledged that a loss
occurred, Attia maintains Wright has nonetheless refused to tender the full
amount of Attia’s damages. Accordingly, Attia maintains Wright has breached
the parties’ insurance agreement.
      Attia initially filed this case in state court. Wright removed it to this
Court, however, asserting that this Court has original exclusive jurisdiction
over claims presented under the flood policy issued to Attia. Attia expressed no
opposition to Wright’s removal.
   2. Legal Standard and Statutory Background
       A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept all of the complaint’s allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v.
McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
only contain a short and plain statement of the claim showing that the pleader
is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
court to infer more than the mere possibility of misconduct, the complaint has
alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
punctuation omitted). A court must dismiss a plaintiff’s claims if she fails to
nudge her “claims across the line from conceivable to plausible.” Twombly, 550
U.S. at 570.
       The Eleventh Circuit has “adopted the ‘incorporation by reference’
doctrine, under which a document attached to a motion to dismiss may be
considered by the court without converting the motion into one for summary
judgment only if the attached document is: (1) central to the plaintiff’s claim;
and (2) undisputed.” Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002);
see Hill v. State Farm Ins. Co., 181 F. Supp. 3d 980, 986, n. 2 (M.D. Fla. 2016)
(holding that the court could consider the insurance policies included in the
defendant’s motion to dismiss even though not attached to the complaint). As
Attia’s claim is that Wright breached the parties’ policy, the declarations page
and the Standard Flood Insurance Policy are central to the claim. The only
policy issued by Wright to Attia was the Standard Policy, which is a codified
federal regulation available at 44 C.F.R. Part 61, Appendix A(1), the terms and
conditions of which cannot be disputed.
       Regarding the statutory and regulatory schemes implicated in this case,
Congress created the National Flood Insurance Program under the National
Flood Insurance Act of 1968. 42 U.S.C. §§ 4001, et seq. The Administrator of
the Federal Emergency Management Agency is charged with overseeing and
implementing the NFIP. 42 U.S.C. § 4041. Additionally, the Administrator of
FEMA is statutorily authorized to promulgate regulations “for general terms
and conditions of insurability which shall be applicable to properties eligible for
flood insurance coverage.” 42 U.S.C. § 4013. The regulations also prescribe the
methods by which approved losses under the NFIP may be adjusted and paid.
42 U.S.C. § 4019. Under FEMA regulations, “all policies issued under the NFIP
must be issued using the terms and conditions of the Standard Flood
Insurance Policy found in 44 C.F.R. Part 61, Appendix A.” Battle v. Seibels
Bruce Ins. Co., 288 F.3d 596, 599 (4th Cir. 2002) (citing 44 C.F.R. §§ 61.4(b),
61.13(d), (e), 62.23(c)).
        In 1983, under the “Write-Your-Own” Program, the Administrator of
FEMA authorized the Standard Flood Insurance Policy to be issued by private
insurance companies, commonly referred to as WYO Program carriers (e.g.
Wright). 42 U.S.C. § 4071(a)(1). WYO Program carriers issuing flood insurance
under the NFIP arrange for the adjustment, settlement, payment, and defense
of all claims arising from the policy. 44 C.F.R. § 62.23(d). Congress underwrites
all operations of the NFIP, including claims adjustment, through United States
Treasury funds. 42 U.S.C. § 4017(d)(1). The federal government pays all flood
insurance claims and reimburses WYO Program carriers their costs, including
defense costs, for the adjustment and payment of claims. Grissom v. Liberty
Mut. Fire Ins. Co., 678 F.3d 397, 402 (5th Cir. 2012) (citations omitted).
        Congress statutorily authorized FEMA to enter into arrangements with
private insurance companies that operate as the “fiscal agents of the United
States.” 42 U.S.C. § 4071(a)(1). In effect, a suit against a WYO Program carrier
is the functional equivalent of a suit against FEMA. Van Holt v. Liberty Mut. Fire
Ins. Co., 163 F.3d 161, 166–67 (3d Cir. 1998) (citation omitted). Thus, a
judgment against a WYO Program carrier constitutes a judgment against
FEMA, and consequently, a direct charge on the United States Treasury.
Shuford v. Fid. Nat. Prop. & Cas. Ins. Co., 508 F.3d 1337, 1343 (11th Cir.
2007). Under the terms of the Standard Flood Insurance Policy, “all disputes
arising from the handling of any claim under the policy are governed
exclusively by . . . FEMA [regulations], the National Flood Insurance Act of
1968, . . . and [f]ederal common law.” 44 C.F.R. § Pt. 61, App. A(1); see also
West v. Harris, 573 F.2d 873, 881 (5th Cir. 1978) (“Since the flood insurance
program is a child of Congress, conceived to achieve policies which are national
in scope, and since the federal government participates extensively in the
program[,] uniformity of decision . . . mandates the application of federal law.”)
   3. Discussion
      As an initial matter, the Court could grant Wright’s motion by default
under Local Rule 7.1 as no timely response in opposition was ever filed.
Nevertheless, the Court has evaluated the motion on the merits as well and
finds Wright’s position well taken.
      In addition to the alleged breach of the parties’ agreement as reflected in
the Standard Policy, Attia also seeks compensation under Florida law,
including requests for fees, costs, and interest. These claims, however, are
preempted and barred by federal law.
       “A claim under state law is expressly preempted when Congress has
manifested its intent to preempt state law explicitly in the language of the
statute.” Shuford, 508 F.3d at 1344 (quotation omitted). Further, “[f]ederal
regulations have the same preemptive effect as federal statutes.” Id.
(citing Fidelity Fed. Sav. & Loan Ass’n v. de la Cuesta, 458 U.S. 141, 153
(1982)). As the Eleventh Circuit points out, “[t]he plain language of the
Standard Policy, which is embodied in a federal regulation, reflects a clear
intent to preempt claims under state law.” Id. Because Attia’s claims under
Florida law—including his demand for fees, costs, and interest—arise from
Wright’s handling of his claim under the Standard Policy, they are expressly
preempted by federal law. See id. (finding claimant’s tort claim, under similar
circumstances, preempted). Because the Court finds all of Attia’s state-law
claims preempted, it declines to opine on whether his claim for interest is also
barred by the “no-interest” rule.
   4. Conclusion
      Accordingly, the Court grants Wright’s motion to dismiss (ECF No. 4).
The Court thus dismisses any of Attia’s claims that arise under Florida law,
including for fees, costs, and interest. The remainder of Attia’s claim, however,
moves forward.
      Done and ordered at Miami, Florida, on June 26, 2019.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
